DETAILED ACTION
This is in response to the application filed on 06/26/2019 in which claims 1-20 are preserved for examination; of which claims 1 and 11 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of “a system server”.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The system claims 1-10 are rejected under 35 U.S.C. 101 because the claimed system might be directed toward non-statutory subject matter of software per se. The specification lacks antecedent basis for the “system server” as recited in claim 1. As such, the specification fails to describe the “system server.” A server could be hardware, software, or combination both. Thus, given claim 1 its broadest and reasonable interpretation in light of the specification, the claimed “system server” could be programming modules such as applications which are software per se. 
Furthermore, the system claims 1-10 do not explicitly recite any hardware in the body of the claims to tie the system to hardware. Therefore, the system claims 1-10 are rejected under 35 U.S.C. 101 because the system claims 1-11 might be directed toward non-statutory subject matter of software per se.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11,
the claims recite “a system server having a Graphical User Interface (GUI) active to receive a query associated with a problem requiring decision support from a user.” The specification fails to describes said limitation. It is not clear how “a server” has a GUI to receive directly receive a query from a user while a user interacts with a server through a user device (i.e. a client). Normally a server receives a query that is submitted by a user through GU of a user/client device. Thus, said limitation renders the claims indefinite. For the above reasons, claims 1 and 11 are rejected under 35 U.S.C. 112(b).
Regarding the dependent claims 2-10 and 12-20,
the dependent claims inherit the same deficiency from independent claims 1 and 11, respectively, and fail to cure the deficiency of the independent claims. Therefore claims 2-10 and 12-20 are rejected under the same reason as set forth in the rejections of claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al., US 10,705,976 (Doyle, hereafter) in view of Chong, US 2018/0314737.
Regarding claim 1,
Doyle discloses a system for dynamic decision support, comprising: 
a system server having a Graphical User Interface (GUI) active to receive a query associated with a problem requiring decision support from a user (See Doyle: at least col. 3, lines 10-23 and col. 19 lines 25-34, receiving an inquiry from a user through a GUI); 
receiving at said server data from multiple external data sources (See Doyle: at least col. 22, lines 38-67); 
initializing a module in said server to normalize received data (See Doyle: at least Fig. 5A, col. 15, lines 53-60, and col. 40, lines 8-67, normalizing data into a dictionary and storing normalized data); 
the user selecting fields and dictionaries to be annotated where a module is active within said system server to annotate all selected fields and dictionaries, create a data index, and store said selected fields and data index in a data store (See Doyle: at least Fig. 3c, col. 25, lines 1-46, and col. 52, lines 25-67, annotating or labeling data contents (i.e. fields) and the terms (i.e. dictionaries); creating an index where in the index is stored in a memory); 
initializing one or more text analysis tools within said server selected by a user to create one or more models for data extraction and text classification (See Doyle: at least Fig. 1A-C, Fig. 2A, col. 10, lines 35-46, and col. 52, lines 25-67, creating one or more data models for data extraction and classification); 
in response to a server prompt to the user, the user inputs a query classification (See Doyle: at least Fig. 4E, Fig. 6C, Fig. 8A, Fig. 10E, col. 59, lines 3-46, and col. 70, lines 9-65);  
performing data filtering within the system server through operation of one or more selected classification algorithms to create filtered information according to said query characterization (See Doyle: at least Fig. 1c, Fig. 2C, Fig. 10E-F, col. 70, lines 9-31, and col. 52, lines 25-67, based on query the data is classified and filtered); 
transmitting said filtered information to one or more Machine Learning (ML) algorithms to address the problem expressed in said user query (See Doyle: at least Fig. 3E-4B and associated text, one more machine learning algorithms addressing the request expressed in the user inquiry); 
the one or more ML algorithms selected applying said one or more models to the filtered information to collect and isolate facts to assist a user with decision priorities for the problem expressed in said query (See Doyle: at least Fig. 3E-4B and associated text, one more machine learning algorithms applied to filtered and classified data to collected information regarding user’s inquiry).  
Although, Doyle discloses normalizing received data, Doyle does not explicitly teach normalizing data into a dictionary matrix table.
On the other hand, Choi discloses normalizing data into a dictionary table (See Choi: at least 24-25). Doyle and Choi are from the same field of endeavor of data processing. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Doyle with Choi’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by storing the normalized data in a dictionary table in relational format. 
Regarding claim 2,
the combination of Doyle and Choi discloses where data from multiple sources is data from web, text, data base, comma-separated-value (csv), or any other common formatted data source sources (See Doyle: at least col. 22, lines 38-67).  

Regarding claim 3,
the combination of Doyle and Choi discloses a dictionary editor module active to receive user feedback associated with input data content sources (See Doyle: at least col. 28, lines 1-9 and col. 31, lines 56-64).  
Regarding claim 4,
the combination of Doyle and Choi discloses text analysis tools associated with word tokenization, word frequency analysis, stop word existence, common pronoun selection, common verb selection, and word length for selection by the user in performing text analysis on received data sources (See Doyle: at least Fig. 3A-D, col. 17, line 38 though col. 18, line 8, col. 23, lines 1-7, col. 40, lines 12-65, col. 64, lines 56-63, multiple text analysis such as tokenization, word/term frequency, stop word, common pronoun or verb selection and word length (which are well-known in the art) are performed on the received data).  
Regarding claim 5,
the combination of Doyle and Choi discloses instantiating one or more selected ML algorithms to create training data for use in characterizing received unknown data from one or more data sources (See Doyle: at least and Fig. 4A-B, col. 24, line 6-67).  
Regarding claim 6,
the combination of Doyle and Choi discloses where the selected ML algorithms present selected text phrases to a user and receive user feedback regarding context and specificity of said selected text phrases to address the query (See Doyle: at least and Fig. 4A-B, col. 23, lines 40-60, col. 24, line 6-67, col. 28, lines 1-13, and col. 65, lines 44-54, expert reviews and feedback).  
Regarding claim 7,
the combination of Doyle and Choi discloses where the user feedback indicates a match, the selected text phrases are added to the training data set and stored to the data store maintained by said system server (See Doyle: at least and Fig. 4A-B, col. 23, lines 40-60, col. 24, line 6-67, col. 28, lines 1-13, and col. 65, lines 44-54, expert reviews and feedback).    
Regarding claim 8,
the combination of Doyle and Choi discloses utilizing training data sets maintained by the system server to process received data for proper data classification of said received data (See Doyle: at least Fig. 4A-B and col. 34, lines 41-67).  
  Regarding claim 9,
the combination of Doyle and Choi discloses transmitting from said ML algorithms to the user a query on how to handle data that is determined to be missing from a data set, receiving a response from the user, and normalizing and updating said data set based upon the response from said user (See Doyle: at least Fig. 10F-H, col. 36, line 36-44, and col. 70, line 16-67, sending and displaying to a user an inquiry or recommendation on how to clarify the submitted inquiry based on determining missing data and the user select a clarified inquiry).  
Regarding claim 10,
the combination of Doyle and Choi discloses performing validation and tuning 
of each data set utilizing selected ML algorithms, receiving user feedback to adjust parameters of analysis, said ML algorithms adjusting parameters of analysis, and performing additional validation and tuning of each data set utilizing said user feedback (See Doyle: at least Fig. 3D, col. 23, lines 40-60, col. 27, line 37 through col. 28, line 13).  
Regarding claims 11-20,
the scopes of the claims are substantially the same as claims 1-10, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-10, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharma et al., US 2018/0150550 disclosing a customized visualization based intelligence augmentation that includes accessing, based on a user request, a domain model, and mapping the user request to the domain model. 
Pedersen, US 2020/0142999 disclosing classifying and moderating text using a machine learning approach that is based on a word embedding process. Word embedding vectors may be used to determine clusters of associated text from a corpus of comments maintained by a remote computing system. A machine learning models may be trained to classify text as one of the multiple class labels using a sampled set of labeled comments as training data. 
Siverston, US 2019/0130305 disclosing Disclosed identifying a plurality of flow nodes for a software application and determine a dynamic flow for executions of a intelligent system with the plurality of flow nodes, one or more dynamic conditions, and one or more dynamic actions, without hard coded inter-dependency between two or more flow nodes of the plurality of flow nodes. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162 
05/19/2022